                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

STEELE, DAVID KAYNE
As Personal Representative On Behalf of the
Estate of Ashley Steele, Deceased, and On
Behalf of Himself and All Heirs At Law                                               PLAINTIFF

v.                                Case No. 3:21-cv-00064 KGB

SHARKEY TRANSPORTATION, INC., et al.                                              DEFENDANTS

                                             ORDER

       Before the Court is the consolidation of this case with a related case, Lewis v. Sharkey

Transportation Inc., et al., 3:21-cv-00066-KGB. Under Federal Rule of Civil Procedure 42(a), a

district court may consolidate actions “[i]f actions before the court involve a common question of

law or fact. . . .” Fed. R. Civ. P. 42(a). “Whether to consolidate actions under Rule 42(a) is vested

in the court’s discretion,” and “the district court can consolidate actions sua sponte.” Headrick v.

Glass, No. 4:18-cv-1683 CDP, 2019 WL 2437028, at *1 (E.D. Mo. June 11, 2019) (quoting

Bendzak v. Midland Nat. Life Ins. Co., 240 F.R.D. 449, 450 (S.D. Iowa 2007) (internal citations

omitted)).

       The Court has reviewed the complaints filed in both cases and finds that the case of plaintiff

David Kayne Steele, as personal representative on behalf of the Estate of Ashley Steele, deceased,

and on behalf of himself and all heirs at law and the case of Tony Floyd Lewis, as special

administrator of the Estate of Leslie Lewis, deceased, on behalf of himself and all heirs at law,

involve common questions of law and fact. Both cases arise out of a motor vehicle accident on

Arkansas Highway 367 resulting in the deaths of Ashley Steele and Leslie Lewis when their

vehicle collided with a truck allegedly owned and operated by defendants (Dkt. No. 1, ¶¶ 95-136;

Lewis v. Sharkey Transportation Inc., et al., 3:21-cv-00066-KGB, Dkt. No. 1, ¶¶ 26-58). Further,
both cases involve claims of negligence and respondeat superior negligence (Dkt. No. 1, ¶¶ 137-

220; Lewis v. Sharkey Transportation Inc., et al., 3:21-cv-00066-KGB, Dkt. No. 1, at ¶¶ 59-142).

        On April 14, 2021, the Court entered an Order giving the parties the opportunity to object

to consolidation (Dkt. No. 2). The parties have not objected, and the time for doing so has passed.

At this time, the Court finds that judicial economy would be served by consolidating the cases for

discovery and trial. If, as the case progresses, any party believes the cases should be separated for

trial, it may file a motion to that effect with the Court.

        The Clerk of the Court is directed to consolidate Lewis v. Sharkey Transportation Inc., et

al., 3:21-cv-00066-KGB with this case. All filings are to be made in this case with the lower case

number, Lewis v. Sharkey Transportation Inc., et al., 3:21-cv-00064-KGB. Further, the initial

scheduling order previously entered by the Court is intended to apply in both of these cases (Dkt.

No. 16).

        So ordered this 21st day of June, 2021.


                                                             _______________________________
                                                             Kristine G. Baker
                                                             United States District Judge




                                                   2
